      Case 3:17-cv-00404-BAJ-RLB             Document 125       07/29/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF LOUISIANA


 JUNE MEDICAL SERVICES, LLC d/b/a HOPE
 MEDICAL GROUP FOR WOMEN, on behalf of its
 patients, physicians, and staff; DR. JOHN DOE 1,
 and DR. JOHN DOE 3, on behalf of themselves
 and their patients,

                               Plaintiffs,              NO: 3:17-cv-404-BAJ-RLB

 v.

 STEPHEN RUSSO, in his official capacity as             STIPULATION OF
 Secretary of the Louisiana Department of               VOLUNTARY DISMISSAL
 Health; and JAMES E. STEWART, SR., in his
 official capacity as District Attorney for
 Caddo Parish,

                               Defendants.




       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned,
counsel for the plaintiffs and the defendants as follows:

         1.    This action shall be dismissed with prejudice;
         2.    Each party shall bear its own costs and fees;
         3.    This Stipulation is without prejudice to any claim by any party in any
current litigation; and
         4.    This Stipulation may be filed without further notice with the Clerk of the
Court.


Dated: July 29, 2020

Respectfully Submitted,
    Case 3:17-cv-00404-BAJ-RLB            Document 125   07/29/20 Page 2 of 4




/s/ Charles M. Samuel
Charles M. Samuel III
Louisiana State Bar No. 11678
RITTENBERG, SAMUEL & PHILLIPS, LLC
1539 Jackson Avenue, Suite 630
New Orleans, LA 70130-5887
(504) 524-5555
samuel@rittenbergsamuel.com


Jenny Ma*
Caroline Sacerdote*
Alexandra S. Thompson*
CENTER FOR REPRODUCTIVE RIGHTS
199 Water Street, 22nd Floor
New York, NY 10038
(917) 637-3697
jma@reprorights.org


Shannon Selden*
Anna Moody*
Zachary Saltzman *
Carolina Kupferman*
DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, NY 10022
(212) 909-6082
srselden@debevoise.com


*admitted pro hac vice
Attorneys for Plaintiffs


Jeff Landry
Louisiana Attorney General
/s/ Elizabeth B. Murrill
Elizabeth B. Murrill (Bar number 20685)
  Solicitor General
J. Scott St. John



                                           2
    Case 3:17-cv-00404-BAJ-RLB          Document 125   07/29/20 Page 3 of 4




 Deputy Solicitor General
OFFICE OF THE ATTORNEY GENERAL
LOUISIANA DEPARTMENT OF JUSTICE
1885 N. Third St.
Baton Rouge, LA 70804
(225) 326-6766
murrille@ag.louisiana.gov
stjohnj@ag.louisiana.gov


Stephen S. Schwartz (admitted pro hac vice)
sschwartz@Schaerr-Jaffe.com
SCHAERR | JAFFE LLP
1717 K Street NW, Suite 900
Washington, DC 20006
(202) 787-1060


Attorneys for Defendants




                                          3
    Case 3:17-cv-00404-BAJ-RLB            Document 125        07/29/20 Page 4 of 4




                           CERTIFICATION OF SERVICE

       I hereby certify that on this 29th day of July, 2020, a true and correct copy of the

foregoing was served on counsel for Defendants by electronic service through the Court’s

CM/ECF system, and by email.



                                              /s/ Zachary Saltzman
                                              Zachary Saltzman
                                              zhsaltzm@debevoise.com




                                             4
